PER CURIAM:
Claimant brought this action to recover damages to rental property located in Bluefield, Mercer County, which damages occurred in March 1993, due to flooding on her property. Water flowed from W.Va. Route 598 onto the property. Claimant alleges damages in the amount of $3,567.66.
*119This claim was heard in part on October 29, 1993, and the claim was continued for the taking of a deposition from the claimant, Brenda J. Steep. The Court has been informed that counsel for the respondent attempted to depose the claimant on more than one occasion, but the deposition has not yet been taken. The claim was scheduled for further hearing on May 12,1994, and neither claimant nor her husband appeared. The Court considers the claim submitted for determination upon the record as developed at the hearing.
The evidence adduced at the hearing established that claimant rents the property that is the subject of this claim; that the back of the property abuts W.Va. Route 598; that certain drains on W.Va. Route 598 became blocked during a heavy rain storm; and, that water flowed from the road onto claimant’s property toward the back of the house. The water washed gravel and debris into the back yard, and water also flowed into the family room causing damage to the carpet. Personnel from respondent’s local office came to assist Mr. Stepp in cleaning out the drains. Flooding of this nature had occurred in May 1992, but neither claimant nor her husband had reported this incident to the respondent. In addition to the damages to the property, Mr. Stepp requests that respondent be directed by the Court to clean the gravel off claimant’s property. This Court may not order such relief. Therefore, the Court will consider the monetary damages only.
Respondent established through William Bennett, Assistant District Engineer, that the drainage system on W.Va. Route 598 is normally sufficient for the water which drains off the surface of the road. However, there was an unusual storm on March 22,1993, which resulted in an excess amount of water which then flowed onto claimant’s property. Also, there had been heavy snow storms in the area and the snow had been plowed against the guardrail and into the ditches along W.Va. Route 598. Snow also remained on the hillside above the road. All of these conditions caused the excessive flow of water on W.Va. Route 598.
The Court has determined that the flooding which occurred to claimant’s property was the result of the melting snow and excessive rainfall. The water flowed from W. Va. Route 598 to the natural low spot which was in the area of claimant’s property. Respondent established that it has an adequate drainage system to protect property owners from water which flows along W.Va. Route 598 under normal rainfall conditions.
In accordance with the findings of fact as stated above, the Court is of the opinion to and does deny this claim.
Claim disallowed.